Case 9:17-cv-81370-DMM Document 63 Entered on FLSD Docket 02/06/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                         WEST PALM BEACH DIVISION
                                    Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual;
  VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual;
  JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual;
  SHAMMI NABUKUMAR, an individual; and
  ANTHONY SAJEWICZ, an individual;
        Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

  ______________________________________________________________________________

             PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
                       DEFENDANT DANIEL HARRISION’S
           MOTION TO ORDER IMMEDIATE AND URGENT SUBPOENAS
  ______________________________________________________________________________


                                                                  Respectfully submitted,

                                                                  DAVID C. SILVER
                                                                  Florida Bar No. 572764
                                                                  E-mail: DSilver@SilverMillerLaw.com
                                                                  JASON S. MILLER
                                                                  Florida Bar No. 072206
                                                                  E-mail: JMiller@SilverMillerLaw.com
                                                                  SILVER MILLER
                                                                  11780 W. Sample Road
                                                                  Coral Springs, Florida 33065
                                                                  Telephone:      (954) 516-6000
                                                                  Counsel for Plaintiffs



                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 63 Entered on FLSD Docket 02/06/2019 Page 2 of 5
                                                                                           Case No. 9:17-cv-81370-DMM


           Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI, JODY

  POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”); by and through

  undersigned counsel and pursuant to Fed.R.Civ.P. 7 and Local Civil Rule 7.1, hereby file this

  memorandum of law in opposition to the motion filed by Defendant DANIEL HARRISON, an

  individual (“Defendant HARRISON”), seeking to have the Court issue subpoenas to a number of

  newspaper reporters, media organizations, and other non-parties who have no apparent material

  connection to the issues in dispute between the parties to this lawsuit. 1 As explained in greater detail

  below, the Motion is insufficient and should be denied.                   Defendant HARRISON’s request is

  procedurally and substantively misplaced and appears to be driven by business interests of his that are

  unrelated to the claims at issue in this matter.

                                     PROCEDURAL BACKGROUND

           1.     On March 7, 2018, Plaintiffs filed an Amended Complaint for damages and equitable

  relief against MONKEY CAPITAL, LLC, a Delaware limited liability company; MONKEY

  CAPITAL, INC., a foreign corporation; and DANIEL HARRISON, an individual. 2

           2.     A Final Judgment Awarding Damages in the total principal sum of $1,169,712.95 has

  already been entered in this matter in favor of Plaintiffs against Defendants MONKEY CAPITAL,

  LLC and MONKEY CAPITAL, INC. (the “Monkey Capital Defendants”), relating to Plaintiffs’

  investments with the defendants. 3




  1
      Docket Entry No. (“DE”) 60 (the “Motion”).
  2DE 28 (the “Amended Complaint”). Although Plaintiff JEFFREY HEBERLING was identified in
  the Amended Complaint as a plaintiff, a Suggestion of Death noting his passing was filed with the
  Court on March 15, 2018. See, DE 29.
  3   DE 50.
                                                          -1-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 63 Entered on FLSD Docket 02/06/2019 Page 3 of 5
                                                                                              Case No. 9:17-cv-81370-DMM


            3.      To the extent a judgment against him is not entered before then 4, a jury trial in this

  action is currently scheduled to commence on February 19, 2019 against Defendant HARRISON, the

  one remaining defendant in this action. 5 Defendant HARRISON owns, operates, and controls the

  Monkey Capital Defendants; and the Court has already ruled that “Daniel Harrison -- on behalf of

  himself and the Monkey Capital Defendants -- by acts of omission and commission, made false

  statements to Plaintiffs concerning material facts about their investments in Monkey Capital.” 6

            4.      On January 23, 2019 -- after having failed and refused to participate in the discovery

  process in this matter 7 -- Defendant HARRISON filed his Motion, seeking issuance of subpoenas to

  a number of newspaper reporters, media organizations, and other non-parties with whom Defendant

  HARRISON apparently has a long-standing feud yet who have no apparent material connection to

  the issues in dispute between the parties to this lawsuit.

            5.      No proposed subpoenas are attached to Defendant HARRISON’s Motion, and it is

  entirely unclear precisely who many of the non-parties listed in the Motion are and what documents

  and information Defendant HARRISON intends to request from them.

            6.      Defendant HARRISON’s attempt to use the power of this Court to settle old grudges

  of his is an unwarranted expenditure of judicial resources; and his Motion should therefore be denied.

                                                LEGAL ARGUMENT

            Federal Rule of Civil Procedure 45, which provides the form and requirements of a non-party

  subpoena to be utilized in a federal court proceeding, sets forth the following in pertinent part:

                    If the subpoena commands the production of documents,
                    electronically stored information, or tangible things or the inspection
                    of premises before trial, then before it is served on the person to whom

  4
      See, DE 54, 62.
  5
      DE 25.
  6
      See, DE 44 at pg. 17.
  7
      See, DE 53, 61.
                                                             -2-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 63 Entered on FLSD Docket 02/06/2019 Page 4 of 5
                                                                                                Case No. 9:17-cv-81370-DMM


                       it is directed, a notice and a copy of the subpoena must be served on
                       each party. 8

  (emphasis added). Defendant HARRISON has not provided a copy of any of the subpoenas he

  proposes to serve upon the thirty-one (31) non-parties he has listed in his Motion. On that procedural

  ground alone, his Motion should be denied.

            Moreover, Defendant HARRISON has not demonstrated with any detail that the identified

  non-party witnesses have any knowledge of the facts relevant to the resolution of this dispute. Rather,

  Defendant HARRISON bases his Motion on the unfounded speculation that this lawsuit “is being

  brought about by a subversive agenda and not in the interests of the Plaintiffs winning material

  rewards but to somehow stimulate a further . . . investigation” of business interests of Defendant

  HARRISON’s that are completely unrelated to the instant dispute. 9 Defendant HARRISON’s

  apparent long-running feud with certain journalists and media outlets are not the proper basis for this

  Court to issue subpoenas to investigate why those journalists are again reporting on Defendant

  HARRISON’s fraudulent business activities. “Absent a particularized showing that the witnesses have

  knowledge and information relevant to the claims and defenses remaining in . . . the litigation,

  [Defendant HARRISON’s] request for . . . subpoenas to the persons listed” should be denied. 10

            Far-reaching and unfounded conspiracy theories about the relationship between a British

  journalist and the corporate liquidator in a British legal proceeding not involving any of the parties

  before this Court, reliance on a speech purportedly delivered on some unknown date by a member of

  British Parliament, and ambiguously listing a host of other unidentified and unexplained characters do

  not provide a valid foundation for the relief Defendant HARRISON seeks in his Motion. Because




  8
      See, Fed.R.Civ.P. 45(a)(4).
  9
      Motion at ¶ 6.
  10
       Wachovia Bank v. Tien, 2014 WL 11380942, at *2 (S.D. Fla. Oct. 31, 2014).
                                                               -3-
                                                       SILVER MILLER
                          11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                    www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 63 Entered on FLSD Docket 02/06/2019 Page 5 of 5
                                                                                           Case No. 9:17-cv-81370-DMM


  Defendant HARRISON has not presented any cogent legal or factual basis demonstrating justification

  for the relief he seeks, the Motion is inadequate and should be denied.

                                                 CONCLUSION

          For all of the reasons stated above, Plaintiffs ANDREW HODGES, VLADIMIR COOD,

  GAUTAM DESAI, JODY POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ

  respectfully request that the Court:

             (a) deny the Motion filed by Defendant DANIEL HARRISON, and

             (b) enter such other relief as the Court deems just and proper.


                                                                 Respectfully submitted,

                                                                 SILVER MILLER
                                                                 11780 W. Sample Road
                                                                 Coral Springs, Florida 33065
                                                                 Telephone:      (954) 516-6000

                                                                 By:      /s/ David C. Silver
                                                                           DAVID C. SILVER
                                                                           Florida Bar No. 572764
                                                                           E-mail: DSilver@SilverMillerLaw.com
                                                                           JASON S. MILLER
                                                                           Florida Bar No. 072206
                                                                           E-mail: JMiller@SilverMillerLaw.com
                                                                           Counsel for Plaintiffs


                                       CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 6th day of February 2019 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.

                                                                  /s/ David C. Silver
                                                                 DAVID C. SILVER




                                                          -4-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
